DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 22 is objected to because of the following informalities:  in claim 22, line 4, “an nut” should be changed to --a nut--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,931,505 (hereinafter ‘505) in view of Zoratti (US 2003/0107485) in view of Cerny et al. (US 5,298,894).  ‘505 claims a nozzle cap defining a first end configured to be mounted onto a nozzle of a fire hydrant, a second end of the nozzle cap defining a nut, a cover coupled to the nozzle cap opposite from the first end, an enclosure in the nozzle cap defining a cavity and a bore, a .
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,849,322 (hereinafter ‘322) in view of Zoratti and Cerny.  ‘322 claims a nozzle cap defining a first end with a threaded bore configured to be mounted onto a nozzle of a fire hydrant, a cover coupled to the nozzle cap opposite from the first end, an enclosure in the nozzle cap defining a cavity and a bore, a monitoring device in the cavity of the enclosure, and an antenna: positioned at least partially external to the nozzle cap between the cover and first end of the nozzle cap.  ‘322 lacks the second end of the nozzle cap defining a nut, the antenna being connected in electrical communication with the monitoring device through the bore of the enclosure, and the covering of the antenna being a non-metallic material.  Zoratti .
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,881,888 (hereinafter ‘888) in view of Zoratti.  ‘888 claims a nozzle cap defining a first end with a threaded bore configured to be mounted onto a nozzle of a fire hydrant, a cover coupled to the nozzle cap opposite from the first end, an enclosure in the nozzle cap defining a cavity and a bore, a monitoring device in the cavity of the enclosure, and an antenna: positioned at least partially external to the nozzle cap between the cover and first end of the nozzle cap; connected in communication with the monitoring device through the bore; and covered by a non-metallic material.  ‘888 lacks the second end of the nozzle cap defining a nut, and the antenna being in electrical communication with the monitoring device.  Zoratti teaches in Figs. 1-5 the second end of the nozzle cap 30 defines a nut 40 and an .
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,067,464 (hereinafter ‘464) in view of Zoratti.  ‘464 claims a nozzle cap defining a first end with a threaded bore configured to be mounted onto a nozzle of a fire hydrant, a cover coupled to the nozzle cap opposite from the first end, an enclosure in the nozzle cap defining a cavity and a bore, a monitoring device in the cavity of the enclosure, and an antenna: positioned at least partially external to the nozzle cap between the cover and first end of the nozzle cap; connected in communication with the monitoring device through the bore; and covered by a non-metallic material.  ‘464 lacks the second end of the nozzle cap defining a nut, and the antenna being in electrical communication with the monitoring device.  Zoratti teaches in Figs. 1-5 the second end of the nozzle cap 30 defines a nut 40 and an antenna 90 in electrical communication with the monitoring device (Fig. 4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle cap claimed by ‘464 to have a nut on its second end, as Zoratti teaches, for manipulating the nozzle cap with a tool as is common in the art, and to provide an electrical communication between the antenna .
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,593,999 (hereinafter ‘999) in view of Zoratti and Cerny.  ‘999 claims a nozzle cap defining a first end with a threaded bore configured to be mounted onto a nozzle of a fire hydrant, a cover coupled to the nozzle cap opposite from the first end, an enclosure in the nozzle cap defining a cavity and a bore, a monitoring device in the cavity of the enclosure, and an antenna: positioned at least partially external to the nozzle cap between the cover and first end of the nozzle cap; connected in electrical communication with the monitoring device through the bore.  ‘999 lacks the second end of the nozzle cap defining a nut, and the antenna being covered by a non-metallic material.  Zoratti teaches in Figs. 1-5 the second end of the nozzle cap 30 defines a nut 40 and Cerny teaches in Figs. 1-4 that the covering material 24, 22 of an antenna 23 is non-metallic (col. 3, lines 2-5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle claimed by ‘999 to have a nut on its second end, as Zoratti teaches, for manipulating the nozzle cap with a tool as is common in the art, and to have the covering of the enclosed antenna be non-metallic material, as Cerny teaches, because the plastic taught by Cerny is cheap and durable.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,386,257 (hereinafter ‘257) in view of Zoratti.  ’257 claims a nozzle cap defining a first end with a threaded bore configured to be mounted onto a nozzle of a fire hydrant, a cover coupled to the nozzle cap .
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,305,178 (hereinafter ‘178) in view of Zoratti.  ‘178 a nozzle cap defining a first end with a threaded bore configured to be mounted onto a nozzle of a fire hydrant, a cover coupled to the nozzle cap opposite from the first end, an enclosure in the nozzle cap defining a cavity and a bore, a monitoring device in the cavity of the enclosure, and an antenna: positioned at least partially external to the nozzle cap between the cover and first end of the nozzle cap; connected in communication with the monitoring device through the bore; and covered by a non-metallic material.  ‘178 lacks the second end of the nozzle cap defining a nut .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 7, and 9-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cerny et al. (US 5,298,894)
Regarding claim 1, Cerny discloses in Figs. 1-4 an infrastructure monitoring assembly comprising: a nozzle cap 43 (wherein “nozzle” is seen as simply a name for the cap that doesn’t necessarily further define the structure or function of the cap) defining an internal cavity; an antenna 23 positioned at least partially external to the internal cavity; and the antenna 23 covered with a non-metallic material (comprising the plastic cap 22 and/or the plastic shroud 24, as disclosed in col. 3, lines 2-5).  
Regarding claim 2, Cerny discloses in Figs. 1-4 that the antenna 23 is enclosed between the non-metallic material 22/24 and the nozzle cap 23.  
Regarding claim 3, Cerny discloses in Figs. 1-4 that there is an enclosure (comprising the space enclosed by cap 43, or body 42), the enclosure further defining the internal cavity.  
Regarding claim 7, Cerny discloses in Figs. 1-4: the nozzle cap 43 defines a bore (with/through header 68) extending through the nozzle cap 43 to the internal cavity; the infrastructure monitoring assembly further comprises a wire 54 connected to the antenna 23; and the wire 54 extends through the bore.  
Regarding claim 9, Cerny discloses in Figs. 1-4 that the antenna 23 defines a curved shape (as shown in Fig. 3).  
Regarding claim 10, Cerny discloses in Figs. 1-4 that a curved portion of the antenna 23 is positioned external to the internal cavity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-6 and 8 (alternatively: 3) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cerny in view of Painley et al. (US 3,731,534).
Regarding claims 3-4, in a second interpretation of Cerny, Cerny discloses in Figs. 1-4 an infrastructure monitoring assembly comprising: a nozzle cap (comprising the meter unit housing 20 which is a cap on meter housing 16, or the top/cap portion of housing 20, wherein “nozzle” is seen as simply a name for the cap that doesn’t necessarily further define the structure or function of the cap) defining an internal cavity (in which the meter and/or transmitter are housed); an antenna 23 positioned at least 
Cerny lacks a cover coupled to the enclosure, the cover further defining the internal cavity, and the enclosure and the cover forming a water tight seal.  
Painley teaches in Figs. 2-3 an enclosure 40 in a meter unit housing 10 similar to the one forming the cap in Cerny, wherein the meter unit housing 10 houses an enclosure 40 that further defines the internal cavity of the housing 10 and a cover 42 is coupled to the enclosure 40, wherein the cover 42 further defines the internal cavity and the enclosure 40 and the cover 42 form a water tight seal (inherently to contain fluid flowing through the enclosure 40 to rotate rotor 48 from the electrical components in the cover 42).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal cavity disclosed by Cerny to include an enclosure with a cover with which the enclosure forms a water tight seal to provide a protective housing for the water meter, as Painley teaches.
Regarding claim 5, Cerny discloses in Figs. 1-4 that there is a monitoring device in the form of the meter in enclosure 12, and Painley also teaches in Figs. 2-3 that the monitoring device/meter is positioned within the enclosure 40.  
Regarding claim 6, Cerny discloses in Figs. 1-4 that the monitoring device is connected in electrical communication with the antenna 23 (via wires 21, 54, etc.).  
Regarding claim 8, in the second interpretation of Cerny, Cerny discloses in Figs. 1-4 an infrastructure monitoring assembly comprising: a nozzle cap (comprising the meter unit housing 20 which is a cap on meter housing 16, or the top/cap portion of housing 20, wherein “nozzle” is seen as simply a name for the cap that doesn’t necessarily further define the structure or function of the cap) defining an internal cavity (in which the meter and/or transmitter are housed); an antenna 23 positioned at least partially external to the internal cavity; and the antenna 23 covered with a non-metallic material (comprising the plastic cap 22 and/or the plastic shroud 24, as disclosed in col. 3, lines 2-5).  Cerny discloses a nozzle cap in the form of the top of a housing for a water meter, but lacks teaching that the nozzle cap comprises non-metallic material.  
Painley teaches in Figs. 2-3 a water meter housing 10 like the one disclosed by Cerny, wherein the two halves 14, 16 housing is made of a non-metallic material (col. 2, lines 60-66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water meter housing/nozzle cap disclosed by Cerny to be made of a non-metallic material to be lightweight while still being strudy, as Painley teaches (col. 2, lines 60-66).  
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zoratti (US 2003/0107485) in view of Cerny.
Regarding claim 13, Zoratti discloses in Figs. 1-5 an infrastructure monitoring assembly comprising: 
a nozzle cap 30 defining a first end and a second end, the first end defining a threaded bore 46 configured to mount on a nozzle 32 of a fire hydrant 10; 

an enclosure 52 positioned at least partially between the cover 54 and the first end, the enclosure 52 at least partially defining a cavity; 
a monitoring device (shown in Fig. 3) positioned within the cavity; and 
an antenna 90 positioned between the cover 54 and the first end of the nozzle cap, the antenna 90 connected in electrical communication with the monitoring device (shown in Fig. 4).
Zoratii lack teaching that the antenna is covered by a non-metallic material.
Cerny teaches in Figs. 1-4 an antenna 23 in an enclosure 42, 24 covered with a non-metallic material comprising the plastic shroud 24 and/or plastic cap 22, as disclosed in col. 3, lines 2-5.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Zoratti to be made of a non-metallic material, such as the plastic Cerny teaches, because plastic is cheap and durable.
Regarding claim 14, Zoratti discloses in Figs. 1-5 that the enclosure 52 defines a bore extending to the cavity (wherein the bore and cavity are interpreted different portions of the same empty space within the enclosure 52 because there isn’t any claim language to further distinguish them), and wherein the antenna 90 is electrically connected to the monitoring device (as shown in Fig. 4) through the bore (because the bore is interpreted as a portion of the internal space of the enclosure 52).
Regarding claim 15, Zoratti discloses in Figs. 1-5 that a wire connects the antenna 90 to the monitoring device (as shown in Fig. 4), and wherein the wire extends through the bore (because the bore is interpreted as a portion of the internal space of the enclosure 52).
Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zoratti in view Cerny, as applied to claim 13 above, and further in view of Blyth et al. (US 2006/0201550).
Regarding claim 18, Zoratti discloses a nozzle cap as previously discussed, but together with Cerny lacks teaching that the nozzle cap comprises a metallic material.
Blyth teaches in Figs. 1-2 a nozzle cap 3 comprising a metallic material in the form of metallic filings for reinforcing the main material (paragraph 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the nozzle cap in the combination of Zoratti and Cerny to comprise a non-metallic material in the form of metallic filling to reinforce the main material, as Blyth teaches (paragraphs 15-17).
Allowable Subject Matter
Claims 11-12, 16-17, and 19-30 would be allowable if rewritten to overcome the double patenting rejections or with the appropriate terminal disclaimers to overcome the double patenting rejections, and if rewritten or amended to overcome any objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claims 11-12, the nozzle cap defines a threaded bore configured to mount on a nozzle of a fire hydrant, wherein the nozzle cap comprises an antenna positioned at least partially external to the internal cavity of the nozzle cap;
with regard to claims 16-17, the antenna being positioned at least partially external to the cavity of the enclosure in the nozzle cap, wherein the nozzle cap has a first end defining a threaded bore configured to mount on a nozzle of a fire hydrant; 
with regard to claim 19, a portion of the antenna is positioned between the cover and the second end of the nozzle cap, wherein the nozzle cap has a first end defining a threaded bore configured to mount on a nozzle of a fire hydrant; and
with regard to claim 22, the nozzle cap being having a first end with a threaded bore at a configured to be mounted onto a nozzle of a fire hydrant, the second end defining a nut, and the antenna being positioned at least partially external to the cavity of an enclosure in the nozzle cap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753